DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.	Claims 1-4, 6-8, and 14-18 are allowed.

3.	The following is an examiner’s statement of reasons for allowance: 
In the apparatus of claim 1, the inclusion of:
"a dual-output electric motor comprising a first rotor and a second rotor, wherein the first camshaft phaser is coupled to the first rotor and the second camshaft phaser is coupled to the second rotor" was not found.

In the apparatus of claim 14, the inclusion of:
"a housing, configured to receive rotational force from the crankshaft, having a ring gear that engages the planetary gear(s) of the first electrically-actuated camshaft phaser and the planetary gear(s) of the second electrically-actuated camshaft phaser, wherein the first electrically-actuated camshaft phaser, the second electrically-actuated camshaft phaser, the first camshaft, the second camshaft, and the housing rotated about a common axis" was not found.



Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY L STANEK whose telephone number is (571)272-3565.  The examiner can normally be reached on Mon - Fri 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.